Citation Nr: 0520746	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  03-14 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent 
for coronary artery disease, status post myocardial 
infarction.  

3.  Entitlement to an initial rating in excess of 10 percent 
for chronic lumbosacral strain.  

4.  Entitlement to an initial rating in excess of 10 percent 
for joint and muscle pain due to an undiagnosed illness.  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from July 1971 to September 
1994, including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, concerning the initial rating for chronic 
lumbosacral strain; and from a November 2001 rating decision 
concerning the other issues on appeal.  In June 2003, the 
appellant and his wife appeared and testified at a hearing 
held before a Decision Review Officer at the RO.  A 
transcript of that hearing is of record.  


REMAND

The most recent VA examination reports of record are dated in 
2000 and 2001.  By letter dated February 28, 2005, the RO 
notified the appellant that, in view of VA's obligation to 
periodically re-evaluate certain disabilities, official 
rating examinations would be conducted in the near future.  
The record certified to the Board at this time does not 
contain the reports of any such official VA examinations of 
the appellant.  If these examinations were conducted, the 
relevant reports would be deemed to be of record at the 
present time (see Bell v. Derwinski, 2 Vet. App. 611 (1992), 
and the Board may not proceed with its appellate 
consideration of the issues on appeal without reviewing the 
reports of those examinations.  If those examinations have 
not yet been conducted, current VA examinations of the 
appellant for rating purposes would be required in any case.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center (AMC) in Washington, D.C.) for the 
following actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claims, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The AMC or 
the RO should also obtain and incorporate 
into the claims file copies of all 
relevant VA medical records pertaining to 
the treatment of the relevant 
disabilities which date from after July 
2003.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should also obtain 
and incorporate into the claims file the 
reports of a pertinent VA examinations of 
the appellant since 2001, to specifically 
include the examinations that were 
ordered in approximately February 2005.  

5.  If the veteran has not been afforded 
a current examination to determine the 
severity of his PTSD, he should be.  Any 
indicated studies must be performed, and 
the claims files must be made available 
to and reviewed by the examiner.  The 
examination report should reflect that 
the claims files were reviewed.  

The examiner should identify all 
current manifestations of the 
service-connected PTSD.  

The examiner should also provide an 
opinion concerning the current 
degree of social and occupational 
impairment resulting solely from the 
service-connected PTSD, to include 
whether it renders the appellant 
unemployable.  In addition, the 
examiner should provide a Global 
Assessment of Functioning (GAF) 
score pertaining solely to the 
service-connected PTSD, with an 
explanation of the significance of 
the score assigned.  

To the extent possible, the 
manifestations of the service-
connected PTSD should be 
distinguished from those of any non 
service-connected psychiatric 
disorders found to be present, 
including the nonservice-connected 
obsessive-compulsive disorder noted 
in the medical records.  

The rationale for all opinions 
expressed must also be provided by 
the examiner.  

6.  If the appellant has not been 
afforded a current examination to 
determine the current degree of severity 
of his service-connected coronary artery 
disease, status post myocardial 
infarction, he should be.  Any indicated 
studies must be performed, and the claims 
files must be made available to and 
reviewed by the examiner.  The 
examination report should reflect that 
the claims files were reviewed.  The 
report of this examination must include 
estimates of the appellant's workload 
ability in METs (metabolic equivalents).  

7.  If the appellant has not been 
afforded a current examination to 
determine the degree of severity of his 
service-connected lumbosacral strain, he 
should be.  Any indicated studies must be 
performed, and the claims files must be 
made available to and reviewed by the 
examiner.  The examination report should 
reflect that the claims files were 
reviewed.  To the extent possible, the 
manifestations of the service-connected 
chronic lumbosacral strain should be 
distinguished from those of any non 
service-connected disorders found to be 
present, including the degenerative disc 
disease and/or lumbar radiculopathy noted 
in the medical records.  

In reporting range of motion, the 
examiner should specifically 
identify any excursion of motion 
accompanied by pain.  The examiner 
should be requested to identify any 
objective evidence of pain and to 
assess the extent of any pain.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability on 
use should be assessed in terms of 
additional degrees of limitation of 
motion.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

8.  If the appellant has not been 
afforded a current examination to 
determine the current degree of severity 
of his service-connected joint and muscle 
pain due to an undiagnosed illness, he 
should be.  Any indicated studies must be 
performed, and the claims files must be 
made available to and reviewed by the 
examiner.  The examination report should 
reflect that the claims files were 
reviewed.  To the extent possible, the 
manifestations of the service-connected 
joint and muscle pain due to an 
undiagnosed illness should be 
distinguished from the manifestations of 
joint and muscle pain which are due to a 
recognized diagnosis such as arthritis or 
myofascitis.  

In reporting range of motion, the 
examiner should specifically 
identify any excursion of motion 
accompanied by pain.  The examiner 
should be requested to identify any 
objective evidence of pain and to 
assess the extent of any pain.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability on 
use should be assessed in terms of 
additional degrees of limitation of 
motion.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

9.  The AMC or the RO should also 
undertake any other development it 
determines to be warranted.

10.  Then, the AMC or the RO should 
readjudicate the current claims on a de 
novo basis.  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



